department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s p if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b date c state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons described below facts b as a non-profit corporation under c your articles of you were incorporated on incorporation articles state in article that your specific purpose is charitable your bylaws state in article section dollar_figure that your purposes are exclusively religious charitable scientific literary and educational_purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code section dollar_figure provides that your purpose is to provide families with the law letter cg catalog number 47630w american dream of homeownership and to maintain those homes through financial literacy and homeownership programs you have three members on your board_of directors none of whom are compensated as employees two of your members have experience in the housing construction industry your funding is expected to be solely received through grants and donations volunteers and employees will conduct your activities participants are limited to individuals and families at or below the poverty level any fees charged will be affordable and will be waived for those unable to pay you have three listed activities for the first activity you expect to spend of your time on home ownership and low_income_housing services you will provide affordable housing and homeownership information sessions and grants supplied through your state housing trust fund in your state you will also provide foreclosure and hud to low income individuals living assistance to individuals in danger of losing are those individuals of low-income who are having financial problems you will not charge fees for your services your proposed affordable housing projects will have at least of the units occupied by residents that qualify as low income and either occupied by residents that are also very low income or occupied by residents that also do not exceed of the areas very low income limit their homes your target clients your homeownership classes will provide important information regarding foreclosure down payment and closing costs that a homeowner should know before and after purchasing a home in addition you will provide information regarding predatory lending practices including how to prevent this type of activity finally you will connect your clients with agencies that follow and comply with government imposed mortgage limitations or otherwise make the cost to purchase a home affordable to low and very low income residents another component of your home ownership and housing services include financial literacy classes to increase financial comprehension and budgeting skills of young adults in poverty stricken areas of the state you will provide one-on-one assessment and tutoring in financial comprehension savings sessions activitie sec_3 days per week as well as debt and investment awareness sessions budgeting planning addition conduct and and you will in your second activity is providing housing renovations for the poor who live in homes that are unsafe for of your time your third activity is providing transitional housing for the homeless including those who have recently been incarcerated in drug alcohol rehabilitation programs or involved in crisis situations for of your time you will assess new housing admissions for appropriate service delivery so all residents have a stability plan in place with short and long term goals programs offered to residents will include educational classes such as ged esp vocational skills health related life skills substance abuse prevention and employment you will provide assistance to clients in obtaining permanent housing letter cg catalog number 47630w you submitted information regarding your state housing trust fund which provides financial assistance for the development rehabilitation and acquisition of affordable housing for low- income and very low income households the funds are delivered through partnerships with other governmental entities qualified non-profit sponsors and for-profit sponsors approved activities include emergency repair owner-occupied rehabilitation homeownership acquisition group homes supportive housing and rental housing you also submitted a blank emergency housing application to apply for funding under the housing trust fund finally you submitted copies of information regarding homeless assistance programs from hud’s website in response to requests for additional information you stated that your homeownership information sessions are a new program and you do not have any curriculum or class schedules yet you do not know how the sessions will be structured however you will partner with hud and another sec_501 organization for training purposes you will become certified by hud to conduct housing counseling but have not applied and will after exemption is granted not do so until we requested information about your role in administering funds under the state housing trust fund and you submitted the same copies of the fund's basic application procedures with no indication of how you would complete the application process the activities and budgets have not been planned yet you were also unable to provide details regarding your proposed transitional housing for the homeless you stated that the program will begin after you finish building your infrastructure and get your certification from the housing trust but you must first secure c status finally you were unable to provide details regarding your financial literacy sessions you indicated they will consist mainly of budgeting and savings issues for low income families you do not have a fee planned but if you decide to charge a fee it will be affordable you do not have anyone to conduct the services or have a curriculum yet none of your board members are involved with credit counseling or credit repair and you will have nothing to do with credit cards later you clarified that you plan to partner with another sec_501 organization that will provide the classes and curriculum and you will ensure that low income individuals get to the classes you also stated that the state housing trust fund money can only be used for direct services and no operational cost is allowed only low-income persons are eligible for your programs low income will be determined according to state housing regulations you further clarified that once you are contacted by low income individuals in your community you will set up an interview and then counseling sessions ie hud training you will provide transportation for these individuals to financial literacy classes that are already being held in your community you submitted copies of hud delivery of counseling requirements and information however you did not explain your educational methodology or how you would meet the hud requirements still no information was submitted regarding how you plan to administer funding under the state housing trust fund letter cg catalog number 47630w you further explained that you will not be conducting financial literacy sessions but will just refer those individuals to other non-profits and will reach out to the public through churches and title one schools now these referral activities will constitute of your time the other will be devoted to home renovations for low income persons living in unfit homes in response to a request to clarify what activities you will actually conduct as part of this initial determination of tax exempt status and to provide detailed information those activities you just indicated that your previously described three activities were still those you were seeking exempt status for and that you were still in the planning stages for all your activities you provided more detailed objectives for your financial counseling sessions but still could not provide any sample educational materials or agendas to substantiate your educational methodology your first-time homebuyer’s sessions will entail trained counselors working with potential homebuyers to develop a plan of action toward their goal of home ownership readiness training will include creating a budget to set_aside money for purchase of a home and contacting creditors about disputed collection accounts your homebuyer training program will be held monthly at your local library and covers the basics of buying a home including fair housing laws consumer credit shopping for a home mortgage process closing process home insurance and home maintenance your home purchasing sessions will educate individuals on available funding for first time homebuyers though your referral system to agencies such as hud housing trust fund and fha no referrals are made to banks mortgage companies lastly your foreclosure prevention offers training on how to maintain the new home manage a new budget and avoid foreclosure however you do not have a curriculum or agenda you do not have educational materials class schedules or counselor instructor information for any of your programs law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual a -1 a section an organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service regulations income_tax regulations states that the of sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto section an organization described in sec_501 an organization must be both organized and the regulations provides that c -1 a of be exempt as order to in letter cg catalog number 47630w operated exclusively for one or more of the purposes specified organization fails to meet either the organizational_test or the operational_test it is not exempt in such section if an sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations defines the word charitable as including relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community section dollar_figure of revproc_2011_9 r b provides that an organization seeking recognition of exemption under sec_501 c must submit a completed form_1023 a substantially completed application including a letter application is one that includes a detailed narrative statement of proposed activities of contemplated expenditures description narrative and a section dollar_figure of revproc_2011_9 2011_2_irb_283 provides that exempt status may be recognized in advance of an organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed an organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in 71_tc_102 u s an organization made grants to various individuals including officers of the church the grants carried no legal_obligation to repay any interest or principal although the church contended that the grants were made to assist the poor who were in need of food clothing shelter and medical attention the church failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts given the court affirmed the determination that the church failed to establish that its grant program constituted an activity in furtherance of an exempt_purpose letter cg catalog number 47630w in 82_tc_215 an organization was organized to provide education and charity but failed to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code in peoples prize v commissioner t c memo petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities such generalizations do not satisfy us that petitioner qualifies for the exemption in 70_fedclaims_782 the organization failed to establish an administrative record that showed it was operated for exclusively exempt purposes the court found instead that it was part of a tax_avoidance scheme and primarily provided private benefits application of law the information you submitted is insufficient for us to conclude that you are organized and operated exclusively for charitable or educational_purposes as specified in sec_501 of the code and required in sec_1_501_c_3_-1 of the regulations to be exempt an organization must provide a substantially complete application as specified in sec_1 a and of the regulations in addition sec_1_501_c_3_-1 of the regulations states that an exempt_organization must show that it is both organized and operated exclusively for one or more of the purposes described in sec_501 of the code is a strictly interpreted matter of legislative exemption from federal_income_tax is not a right it is entitled to exempt status as grace and the burden rests with the applicant to prove that it specified in harding hospital inc v united_states supra and as noted in new dynamics foundation supra your application did include some information required by the application form_1023 and its instructions such as copies of your bylaws organizing document and an activity description however the not include detailed information regarding your home ownership and low_income_housing services housing renovations for the poor or transitional housing for the homeless you did not provide information about how any of your programs will be operated you mainly provided objectives for each of your programs your application does not satisfy the requirements of sec_1_501_a_-1 and of the regulations and section dollar_figure of revproc_2011_9 r b activity description did an organization must also satisfy the organizational and operational_test described in the an organization exempt from federal taxation an regulations to qualify for recognition as applicant must establish to accomplish an exempt_purpose s described in sec_501 of the code while your articles of incorporation provide that you are organized for charitable purposes you have not provided enough information to demonstrate that you operate exclusively for charitable purposes administrative record showing that it operates primarily an letter cg catalog number 47630w you are not presently operational and do not intend to commence operations of all of your activities until you are recognized as an exempt_organization section dollar_figure of revproc_2011_9 provides that exempt status may be recognized in advance of operations if an applicant describes its proposed operations in sufficient detail to permit a conclusion that it will clearly meet the requirements for exemption in accordance with sec_501 c of the code la verdad v commissioner supra a mere restatement of however as explicitly stated in exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement based on the information you provided you have failed to establish that your operations will be charitable because you provide relief of the poor and distressed nor have you established that your operations will be educational within the meaning of sec_1_501_c_3_-1 of the regulations sec_1_501_c_3_-1 of the regulations defines the word charitable as including relief of the poor and distressed or of the underprivileged similar to the church described in church in boston v commissioner supra you state your target clients are individuals not provide information about how clients are made aware of your services how you determine if clients are indeed low income or how you provide assistance you did provide information regarding your state’s housing trust fund however you have not explained how you will administer the grant program utilizing the state funds you have not demonstrated that the grants will be made in an objective and nondiscriminatory manner and that the distribution of such grants will be made in furtherance of an exempt_purpose low income who are having financial difficulties but you did of your description of your proposed affordable housing program is limited to the statement that the housing projects will have at least of the units occupied by residents that qualify as low income and either occupied by residents that are also very low income or occupied by residents that do not exceed of the area’s median income n addition you also described a transitional housing program for the homeless however the description was limited to the following you will ensure all residents including those who were in drug alcohol rehab or recently incarcerated have a stability plan in place for short and long term goals you will provide educational classes and you will provide assistance in obtaining permanent housing no other information was provided including facility information fee information how potential clients are made aware of the program coordination with government community agencies educational materials instructors staff members development of stabilities plans or how finally you stated that you could not provide permanent housing is located for residents detailed begin your infrastructure and get certification from the housing trust information because the program will after you finish building only as noted above you have not established that your operations will be educational within the meaning of sec_1_501_c_3_-1 of the regulations your proposed financial literacy classes and one-on-one assessment and tutoring in financial comprehension and budgeting has not been described in detail you did indicate that you plan to conduct session sec_3 days per week however the only other information provided was that the program will consist mainly of budgeting and savings issues for low income families you do not plan to charge a fee but if you decide to charge a fee it will be affordable you do not have an instructor or a curriculum at letter cg catalog number 47630w literacy classes conducted by others this time subsequently you indicated that you will only provide transportation to individuals to the community your proposed home financial ownership classes were similarly described in a very limited manner you stated that the program is new and you do not have a curriculum or class schedules nor do you know how the classes will be structured in a after our fourth request for additional information regarding your activities you stated that of your time will be devoted to first time homebuyers counseling session and providing transportation to financial literacy sessions provided by other organizations the other of your time would be spent on home renovations for low income persons living in unfit homes upon our request for clarification regarding the proposed activities that were described in your initial application_for exemption and in your earlier responses to our requests for additional information you stated that you still intend to conduct the activities initially described additional information was requested five times regarding your proposed activities however similar to the organization in peoples prize v commissioner supra you failed to provide the requested information with sufficient details regarding your proposed activities you failed to demonstrate that your activities are or will be conducted in an exclusively charitable or educational manner as required conclusion to provide a substantially completed application and meet the an organization that fails organizational and operational tests described in the regulations is not exempt you have not provided sufficient evidence to demonstrate that you are organized and operated for exempt purposes within the meaning of sec_501 c of the code you have failed to establish that your program constitutes an activity that furthers a charitable purpose by actually providing relief to persons who are poor and distressed or underprivileged you have not established that you will operate for charitable purposes nor have you established that your programs are educational accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter letter cg catalog number 47630w astatement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
